DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 13-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 contains the feature, “wherein the bottle spout is reusable” which was not disclosed in the original disclosure.
Claim 2 contains the feature, “industry standard beverage bottle” which was not disclosed in the original disclosure.
Claims 11 and 14 contain the features, “includes first female threads, second female threads, and a rubber sleeve, wherein the first female threads are configured to connect to first sized male threads, wherein the second female threads are configured to connect to second sized male threads, the second sized male threads differing in size from the first sized male threads, and wherein the rubber sleeve is configured to stretch over and connect onto any of. a non-threaded beverage bottle or male threads of sizes other than the first sized male threads and the second sized male threads” which were not disclosed in the original disclosure.
Claims 25 and 26 contains the feature, “industry standard beverage bottle” which was not disclosed in the original disclosure.
Claim 27 contains the features, “a bottle connector coupler connected to the other end and including first female threads, second female threads, and a rubber 

Claim Rejections - 35 USC § 103

Claim(s) 1, 2, 8-11, 14, 21-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontarelli (U.S. 4,305,515 A) in view of Harding (U.S. 2011/0151069 A1).
With regard to claim 1, Tontarelli discloses bottle spout that connects to an industry standard beverage bottle (the bottle shown in figure 2 is industry standard for mineral water), the bottle spout comprising: a housing coupler (5, Fig. 2) having a top end and a bottom end (Fig. 2), capable of having an internal chamber; a drinking orifice lip located on the top end of the housing coupler (top of 5, Fig. 2), wherein the top end is open and is a drinking end, wherein the bottle spout is configured to stay connected to the industry standard beverage bottle to drink the beverage in the industry standard beverage bottle from the drinking orifice lip; a bottle connector coupler located on the bottom end of the housing coupler (1, Fig. 2), wherein the bottle connector coupler includes an opening for connecting to a variety of industry standard beverage bottle drinking orifices having different neck and thread sizes (1 is made of plastic, 
Tontarelli does not disclose wherein the bottle spout is reusable.
Harding teaches a reusable bottle spout (16, Fig. 1).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the reusable bottle spout as taught by Harding to modify the invention of Tontarelli so that the factory can purify water efficiently and economically on a large scale for mixing with baby nutrients (¶ 08).
With regard to claim 2, Tontarelli-Harding as applied in claim 1 above discloses the claimed invention wherein the internal chamber is capable of being in the housing coupler to be hollow and traverse the length of the housing coupler from a top end to a bottom end, wherein the internal chamber is open from the top end to the bottom end, and is capable of allowing a full flow of the beverage from a connected industry standard beverage bottle.

With regard to claim 10, Tontarelli-Harding as applied in claim 1 above discloses the claimed invention wherein the trigger is capable of being activated via one hand and  closing automatically when the one hand is released from the trigger.
With regard to claim 13, Tontarelli-Harding as applied in claim 1 above discloses the claimed invention wherein the housing coupler has an ergonomic design, comprising, a thumb rest (Fig. 1, a user could easily rest their thumb on the trigger at 2) and at least one finger rest (Fig. 1, a user could easily rest a finger on 1 opposite the trigger).
With regard to claim 25, Tontarelli-Harding as applied in claim 1 above discloses the claimed invention wherein the valve is housed within the internal chamber of the housing coupler and is displaced from the opening in the internal chamber such as to be capable of allowing a full flow of beverage from a connected industry standard beverage bottle.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontarelli in view of Harding as applied in claim 1 above in further view of Jung et al. (U.S. 2015/0115189 A1).
With regard to claim 3, Tontarelli-Harding as applied in claim 1 above discloses the claimed invention.
Tontarelli-Harding does not disclose wherein the valve is a semi-ball valve.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the semi-ball valve as taught by Jung to modify the invention of Tontarelli-Harding in order to reduce wear of components of the valve and expanding lifespan of the components by closing a hole with a small driving power of an actuator (¶ 20).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontarelli in view of Harding as applied in claim 1 above in further view of Wincek (U.S. 2011/0309280 A1).
With regard to claim 4, Tontarelli-Harding as applied in claim 1 above discloses the claimed invention.
Tontarelli-Harding does not disclose wherein the valve is a ball valve with a hollow core that extends through the valve and the hollow core has a diameter that is similar to the diameter of the internal chamber in the housing coupler.
Wincek teaches a valve (10, Fig. 1) that is a ball valve (¶ 22) wherein the ball valve with a hollow core that extends through the valve (90, Fig. 4) and the hollow core has a diameter that is similar to the diameter of the internal chamber in the housing coupler (Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the ball with the hollow core that extends through the valve as taught by Wincek to modify the invention of Tontarelli-Harding in order to provide a valve that is "cleanable in place" so that it may be completely sanitized using .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tontarelli in view of Harding have replaced Murray in view of Chiou.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735